           Case 17-13855            Doc 51     Filed 11/14/18 Entered 11/14/18 14:09:26              Desc Main
                                                 Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: HACKER, JOHN R.                               §      Case No. 17-13855
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $204,716.00                            Assets Exempt:      $30,915.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $2,424.42               Claims Discharged
                                                                  Without Payment:      $60,424.26


      Total Expenses of Administration:    $975.58




               3) Total gross receipts of $3,400.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $3,400.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-13855          Doc 51     Filed 11/14/18 Entered 11/14/18 14:09:26                 Desc Main
                                               Document     Page 2 of 9



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $213,425.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00              $975.58              $975.58              $975.58


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $57,417.00           $36,107.68           $36,107.68             $2,424.42


   TOTAL DISBURSEMENTS                           $270,842.00           $37,083.26           $37,083.26             $3,400.00




                 4) This case was originally filed under chapter 7 on 05/02/2017. The case was pending for 18
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        11/05/2018                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-13855              Doc 51         Filed 11/14/18 Entered 11/14/18 14:09:26                        Desc Main
                                                          Document     Page 3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 BANK ACCOUNTS                                                                                  1129-000                              $3,400.00

                             TOTAL GROSS RECEIPTS                                                                                     $3,400.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       Pacific Union Financia        4110-000              $213,425.00                        NA                NA                  NA

                   TOTAL SECURED                                    $213,425.00                     $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 17-13855           Doc 51   Filed 11/14/18 Entered 11/14/18 14:09:26              Desc Main
                                               Document     Page 4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                 CLAIMS          CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED               ALLOWED           PAID
                                       CODE

 Trustee, Fees - Richard M. Fogel     2100-000                 NA            $850.00             $850.00            $850.00

 Trustee, Expenses - Richard M.       2200-000                 NA              $3.76               $3.76              $3.76
 Fogel
 Bond Payments - International        2300-000                 NA              $1.82               $1.82              $1.82
 Sureties, Ltd.
 Banking and Technology Service       2600-000                 NA            $120.00             $120.00            $120.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA            $975.58             $975.58            $975.58
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS           CLAIMS                 CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED         ALLOWED                  PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                 CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                          ASSERTED          CLAIMS      CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                        (from Proofs of     ALLOWED       PAID
                                                  CODE     (from Form 6E)
                                                                                  Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-13855            Doc 51   Filed 11/14/18 Entered 11/14/18 14:09:26       Desc Main
                                                 Document     Page 5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                        UNIFORM        CLAIMS
                                                                        ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT              TRAN.      SCHEDULED
                                                                     (from Proofs of    ALLOWED            PAID
                                         CODE      (from Form 6F)
                                                                          Claim)

     1        Discover Bank             7100-000        $18,929.00         $18,929.18    $18,929.18       $1,270.98
              Discover Products Inc

     2        Midland Funding, LLC      7100-000         $5,042.00          $5,042.37     $5,042.37        $338.57
              Midland Credit
              Management, Inc. as
              agent for Midland
              Funding, LLC

     3        Midland Funding, LLC      7100-000         $4,379.00          $4,379.07     $4,379.07        $294.03
              Midland Credit
              Management, Inc. as
              agent for Midland
              Funding, LLC

     4        Portfolio Recovery        7100-000               NA             $233.32      $233.32          $15.67
              Associates, LLC
              Successor to
              SYNCHRONY Bank
              (WAL-MART)

     5        Portfolio Recovery        7100-000         $2,326.00          $2,326.22     $2,326.22        $156.19
              Associates, LLC
              Successor to
              SYNCHRONY BANK
              (AMAZON.COM
              STORE CARD)

     6        COMENITY CAPITAL          7100-000             $0.00          $5,197.52     $5,197.52        $348.98
              BANK C/O Weinstein &
              Riley P.S.

    N/F       Bank Of America           7100-000        $14,952.00                NA            NA              NA


    N/F       Chase Card                7100-000         $2,515.00                NA            NA              NA


    N/F       Citibank/The Home         7100-000         $9,149.00                NA            NA              NA
              Depot

    N/F       Great Heights Family      7100-000           $125.00                NA            NA              NA
              Medicine

            TOTAL GENERAL
           UNSECURED CLAIMS                             $57,417.00         $36,107.68    $36,107.68       $2,424.42




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-13855                      Doc 51        Filed 11/14/18 Entered 11/14/18 14:09:26                                    Desc Main
                                                                       Document     Page 6 of 9
                                                                Form 1
                                                                                                                                                              Exhibit 8
                                            Individual Estate Property Record and Report                                                                      Page: 1

                                                             Asset Cases
Case No.:    17-13855                                                                             Trustee Name:      (330720) Richard M. Fogel
Case Name:         HACKER, JOHN R.                                                                Date Filed (f) or Converted (c): 05/02/2017 (f)
                                                                                                  § 341(a) Meeting Date:       06/13/2017
For Period Ending:         11/05/2018                                                             Claims Bar Date:      11/15/2017

                                       1                                  2                      3                      4                    5                     6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       REAL PROPERTY                                              191,216.00                         0.00                                    0.00                          FA
            3620 W 115th St, Chicago, IL 60655- Single-family
            home: No equity for estate

    2       AUTOMOBILES AND OTHER                                             700.00                      0.00                                    0.00                          FA
            VEHICLES
            1999 Mercury Mistic, 79000 miles: No equity for estate

    3       AUTOMOBILES AND OTHER                                         1,300.00                        0.00                                    0.00                          FA
            VEHICLES
            2007 Chevy Aveo, 130000 miles: No equity for estate

    4       HOUSEHOLD GOODS AND                                               800.00                   800.00                                     0.00                          FA
            FURNISHING
            Used Furniture, Living room Set, Bedroom Set, Kid
            bedroom set, Table, Chairs, Microwave:
            Inconsequential value to estate

    5       ELECTRONICS                                                       200.00                   200.00                                     0.00                          FA
            2 Tv's: Inconsequential value to estate

    6       WEARING APPAREL                                                   300.00                   300.00                                     0.00                          FA
            Everyday Used clothes and shoes: Inconsequential
            value to estate

    7*      BANK ACCOUNTS                                                 2,000.00                    7,271.04                               3,400.00                           FA
            Checking: Chase (See Footnote)

    8*      BANK ACCOUNTS                                                     200.00                   785.37                                     0.00                          FA
            Savings: Chase Bank (See Footnote)

    9       PENSION PLANS AND PROFIT                                    10,000.00                         0.00                                    0.00                          FA
            SHARING
            401 (k) plan- EXEMPT


    9       Assets Totals (Excluding unknown values)                  $206,716.00                    $9,356.41                              $3,400.00                     $0.00


         RE PROP# 7            Debtor ordered to turnover non-exempt funds per o/c 8-21-17. Debtor ceased making payments. Further administration is
                               burdensome to the estate.
         RE PROP# 8            Debtor ordered to turnover non-exempt funds per o/c 8-21-17. Debtor ceased making payments. Further administration is
                               burdensome to the estate.




 Major Activities Affecting Case Closing:

                                   3/31/18- Trustee was authorized to settle dispute with debtor regarding non-exempt property. Final
                                   installment payment is due February 2019.

 Initial Projected Date Of Final Report (TFR): 06/30/2019                              Current Projected Date Of Final Report (TFR):             08/23/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-13855                   Doc 51      Filed 11/14/18 Entered 11/14/18 14:09:26                                Desc Main
                                                                  Document     Page 7 of 9
                                                              Form 2                                                                             Exhibit 9
                                                                                                                                                 Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-13855                                            Trustee Name:                     Richard M. Fogel (330720)
Case Name:             HACKER, JOHN R.                                     Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***5196                                          Account #:                        ******2300 Checking
For Period Ending: 11/05/2018                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                          3                                       4                               5                 6                     7

  Trans.    Check or         Paid To / Received From          Description of Transaction         Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

 08/29/17     {7}        John R Hacker                     Turnover of non-exempt funds per     1129-000           1,000.00                                   1,000.00
                                                           o/c 8/21/17

 08/29/17     {7}        John R Hacker                     Turnover of non-exempt funds         1129-000           1,000.00                                   2,000.00

 08/31/17                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                1,990.00
                                                           Fees

 09/29/17                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                1,980.00
                                                           Fees

 10/03/17     {7}        John R Hacker                     Installment payment per o/c 9-5-     1129-000              350.00                                  2,330.00
                                                           17

 10/31/17                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                2,320.00
                                                           Fees

 11/03/17     {7}        John Hacker                       Installment payment                  1129-000              350.00                                  2,670.00

 11/30/17                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                2,660.00
                                                           Fees

 12/15/17     {7}        John Hacker                       Installment payment                  1129-000              350.00                                  3,010.00

 12/29/17                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,000.00
                                                           Fees

 01/31/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                2,990.00
                                                           Fees

 02/08/18     101        International Sureties, Ltd.      2018 bond premium #016073584         2300-000                                  1.82                2,988.18

 02/13/18     {7}        John Hacker                       Installment payment                  1129-000              350.00                                  3,338.18

 02/28/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,328.18
                                                           Fees

 03/30/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,318.18
                                                           Fees

 04/30/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,308.18
                                                           Fees

 05/31/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,298.18
                                                           Fees

 06/29/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,288.18
                                                           Fees

 07/31/18                Rabobank, N.A.                    Bank and Technology Services         2600-000                                 10.00                3,278.18
                                                           Fees

 09/25/18     102        Richard M. Fogel                  Combined trustee compensation &                                              853.76                2,424.42
                                                           expense dividend payments.

                                                           Claims Distribution - Tue, 08-07-    2100-000                                                      2,424.42
                                                           2018

                                                                                      $850.00

                                                           Claims Distribution - Tue, 08-07-    2200-000                                                      2,424.42
                                                           2018

                                                                                        $3.76

 09/25/18     103        Discover Bank Discover Products   Distribution payment - Dividend      7100-000                             1,270.98                 1,153.44


                                                                                         Page Subtotals:         $3,400.00         $2,246.56       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                       Case 17-13855                Doc 51        Filed 11/14/18 Entered 11/14/18 14:09:26                                    Desc Main
                                                                    Document     Page 8 of 9
                                                              Form 2                                                                                     Exhibit 9
                                                                                                                                                         Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:                 17-13855                                          Trustee Name:                     Richard M. Fogel (330720)
Case Name:                HACKER, JOHN R.                                   Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***5196                                        Account #:                        ******2300 Checking
For Period Ending: 11/05/2018                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                       3                                        4                               5                      6                        7

  Trans.       Check or         Paid To / Received From         Description of Transaction        Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

                          Inc                                paid at 6.71% of $18,929.18;
                                                             Claim # 1; Filed: $18,929.18

 09/25/18        104      Midland Funding, LLC Midland       Distribution payment - Dividend     7100-000                                     338.57                   814.87
                          Credit Management, Inc. as agent   paid at 6.71% of $5,042.37; Claim
                          for Midland Funding, LLC           # 2; Filed: $5,042.37

 09/25/18        105      Midland Funding, LLC Midland       Distribution payment - Dividend     7100-000                                     294.03                   520.84
                          Credit Management, Inc. as agent   paid at 6.71% of $4,379.07; Claim
                          for Midland Funding, LLC           # 3; Filed: $4,379.07

 09/25/18        106      Portfolio Recovery Associates,     Distribution payment - Dividend     7100-000                                      15.67                   505.17
                          LLC Successor to SYNCHRONY         paid at 6.72% of $233.32; Claim #
                          Bank (WAL-MART)                    4; Filed: $233.32

 09/25/18        107      Portfolio Recovery Associates,     Distribution payment - Dividend     7100-000                                     156.19                   348.98
                          LLC Successor to SYNCHRONY         paid at 6.71% of $2,326.22; Claim
                          BANK (AMAZON.COM STORE             # 5; Filed: $2,326.22
                          CARD)

 09/25/18        108      COMENITY CAPITAL BANK C/O          Distribution payment - Dividend     7100-000                                     348.98                     0.00
                          Weinstein & Riley P.S.             paid at 6.71% of $5,197.52; Claim
                                                             # 6; Filed: $5,197.52

                                              COLUMN TOTALS                                                         3,400.00                  3,400.00                  $0.00
                                                    Less: Bank Transfers/CDs                                              0.00                    0.00
                                              Subtotal                                                              3,400.00                  3,400.00
        true
                                                    Less: Payments to Debtors                                                                     0.00

                                              NET Receipts / Disbursements                                         $3,400.00               $3,400.00


                                                                                                                                                           false




{ } Asset Reference(s)          UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                 Case 17-13855             Doc 51     Filed 11/14/18 Entered 11/14/18 14:09:26                         Desc Main
                                                        Document     Page 9 of 9
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         17-13855                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        HACKER, JOHN R.                          Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***5196                               Account #:                      ******2300 Checking
For Period Ending: 11/05/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******2300 Checking                             $3,400.00          $3,400.00                    $0.00

                                                                               $3,400.00                $3,400.00               $0.00




UST Form 101-7-TDR (10 /1/2010)
